Title: To George Washington from Major General John Sullivan, 15 November 1778
From: Sullivan, John
To: Washington, George


  
    Dear General
    Providence [R.I.] Novemr 15th 1778
  
  By Deserters as well as from various other Channels I have a Confirmation of the Accounts given in my Last a Searjent, a Searjent major, two privates, with an Inhabitant Came off two Days Since The Searjent major is very Intelligent he Says that The Transports are all preparing to take in Troops that they are ordered to be ready by the 18th Instant & he has no Reason to Doubt of their Quitting the Island as Soon as possible he Says he has only Learned that the French are in possession of St Christophers This he Says is Commonly talked among the officers & that a Force Partly French & partly Spanish are Actually gone against Jamaica—I know if the French are in possession of St Christophers That Mont Serrat & Nevis must have fallen of Course—Antigua not being Contiguous & much better Fortified is not So probable to have Shared the Fate of St Christophers I find the Fleet mentioned in my Last is Birons. Lieut. Colo. Smith who went Down in a Flag Inquired the News from Capt. Lindsey of the Pearl Frigate who Told him that there had been a Second Ingagement between Kepple & the French Fleet he then asked him the Event he with apparent Signs of grief Told him that the French admirals Ship  
    
    
    
    was So Damaged that She Sunk going into Breast Harbor & that one other of the French Ships had all her ports beat into one—Lindsey had that moment reced the Intelligence from an officer who came on board & Colo. Smith had observd Concern painted on both ther Countenances before he Asked the Question—& when he found the answer he was perfectly Satisfied that the British came off Second Best—otherwise Lindsey would agreable to the British Custom have added a Little more in Honor to Their Naval Bravery & Success—I have the Honor to be Dear Genl with the highest Respect yr Exceys Most obedt Servt

  Jno. Sullivan

